Citation Nr: 9905038	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-33 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected lumbosacral strain, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1974 to December 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
appellant's claim for an increased disability evaluation in 
excess of 10 percent for his service-connected lumbosacral 
strain. 


REMAND

The appellant contends that he is entitled to an increased 
disability rating in excess of 10 percent for his service-
connected lumbosacral strain.  He alleges that this condition 
is manifested by muscle spasms and recurrent low back pain.

After a thorough review the appellant's claims file, the 
Board concludes that additional development must be 
accomplished prior to further consideration of this claim by 
the Board.  In April 1998, the RO received additional medical 
treatment records, dated May 1997 through March 1998, from 
the VA medical center in Birmingham, Alabama.  There is no 
indication within the record that this additional evidence 
was reviewed by the RO in conjunction with the appellant's 
claim for an increased disability rating for his service-
connected lumbosacral strain.

Pursuant to 38 C.F.R. § 19.31 (1998), a "Supplemental 
Statement of the case, so identified, will be furnished to 
the appellant and his or his representative, if any, when 
additional pertinent evidence is received after a Statement 
of the Case."  Accordingly, the RO must review the 
additional evidence submitted by the appellant and issue a 
Supplemental Statement of the Case addressing the same.

The Board also notes, after reviewing the recently submitted 
medical evidence, that the appellant has been receiving 
ongoing outpatient treatment at the VA medical center in 
Birmingham, Alabama.  The RO should attempt to retrieve a 
copy of these treatment records prior to its final decision 
in this matter.

In DeLuca v. Brown, the United States Court of Veterans 
Appeals (Court) held that 38 C.F.R. §§ 4.40, 4.45 and 4.59 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated. Id.  Therefore, the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40 (1998), separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.  Functional 
loss may occur as a result of weakness or pain on motion of 
the affected body part.  38 C.F.R. § 4.40 (1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight bearing and non weight 
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1998).

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992). 

After reviewing the medical evidence of record, the Board is 
unable to determine the functional impairment, if any, as a 
result of weakness or pain on motion caused by the veteran's 
service-connected lumbar strain.  In addition, given the 
passage of time since the veteran last VA examination for 
joints, the Board concludes that further examination of the 
veteran's service-connected disability is necessary prior to 
further appellate consideration of his claim. See Seals v. 
Brown, 8 Vet. App. 291, 295 (1995) (A "thorough and 
contemporaneous" medical examination is required, especially 
where it is necessary to determine the current level of a 
disability.).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal in this matter 
without attempting to retrieve the missing medical evidence 
identified by the veteran, scheduling the veteran for an 
additional VA examination and allowing the RO to consider all 
of the evidence in the claims file, including the recently 
obtained outpatient treatment reports.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following actions:
 
1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated his for his lumbosacral strain 
during the course of this appeal.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran, which have not been previously 
secured.  In this regard, the RO should 
specifically request all available 
medical treatment records, dated after 
March 1998, relating to the veteran from 
the VA medical center in Birmingham, 
Alabama.

2.  The RO should schedule the veteran for 
the type of 
VA examination or examinations it deems 
necessary to provide the complete medical 
information necessary to adjudicate the 
claim for an increased disability rating 
for service-connected lumbosacral strain, 
in light of the Court's decision DeLuca v. 
Brown.  The claims folder should be made 
available to the examiner for review 
before the examination.  All tests, which 
the examiner deems necessary, should be 
conducted, including x-rays, myelograms, 
MRI, and CT scans.  The examiner should 
review the results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of the veteran's 
lumbosacral strain found to be present.  
The examiner should provide a complete 
rationale for all conclusions reached.  

a.  With respect to the functioning of 
the veteran's spine, attention should 
be given to the presence or absence of 
pain, any limitation of motion, 
swelling, muscle spasm, ankylosis, 
subluxation, lateral instability, 
dislocation, locking of the joint, 
loose motion, crepitus, deformity or 
impairment.  The examiner should 
provide a complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or pain on motion.  
The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of spine.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see 38 
C.F.R. § 4.40 (1998) (functional loss 
may be due to pain, supported by 
adequate pathology).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on 
use or during exacerbation of the 
disability. 

b.  The examiner is requested to 
comment on the degree of limitation of 
normal functioning caused by pain.  
Range of motion testing should be 
conducted.  The examiner should specify 
the results in actual numbers and 
degrees for forward flexion, backward 
extension, lateral flexion and right 
and left rotation.  The examiner should 
also identify the normal ranges of 
motion for these various movements.

3.  After the development requested above 
has been completed, the RO should again 
review this case and take further 
adjudicative action based on the 
evidence.  

If the veteran's claim remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and be given the opportunity to respond thereto. 

The appellant needs to take no action until so informed.  The 
purpose of this REMAND is assist the appellant and to obtain 
clarifying information.  The Board intimates no opinion as to 
the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 9 -


